FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                    PUBLISH                   February 10, 2016
                                                             Elisabeth A. Shumaker
                    UNITED STATES COURT OF APPEALS               Clerk of Court

                                TENTH CIRCUIT


 EMBRY JAY LOFTIS,

              Petitioner - Appellant,

 v.                                                    No. 15-7017

 JERRY CHRISMAN,

              Respondent - Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF OKLAHOMA
                  (D.C. No. 6:14-CV-00019-RAW-KEW)


Submitted on the briefs: *

Embry Jay Loftis, pro se.

E. Scott Pruitt, Attorney General of Oklahoma, and Jennifer B. Welch, Assistant
Attorney General, Oklahoma City, Oklahoma, for Respondent-Appellee.


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


McKAY, Circuit Judge.



      *
       After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
This case is therefore ordered submitted without oral argument.
      On September 14, 2015, Petitioner Embry Loftis received a certificate of

appealability to appeal the district court’s dismissal of his § 2254 habeas petition

as time-barred. We now consider the merits of Petitioner’s argument that he is

entitled to equitable tolling of the statute of limitations under the unique

circumstances of this case.

      Petitioner was convicted in an Oklahoma state court on charges of drug

possession after former conviction of two or more felonies. On direct appeal, the

Oklahoma Court of Criminal Appeals affirmed his conviction and lowered his

sentence from forty to thirty years of imprisonment. Petitioner’s conviction

became final on May 24, 2011.

      On December 5, 2011, Petitioner filed an application for post-conviction

relief in the state district court. His application was denied in an order entered on

June 22, 2012.

      Under Oklahoma’s rules of criminal appellate procedure, the time for a

petitioner to file a notice of appeal begins when the district court enters its order

granting or denying relief, not when the petitioner actually receives the order.

Okla. Stat. tit. 22, ch. 18, app., R. 5.2(C)(1). The court clerk is accordingly

required to mail a certified copy of the order to the petitioner or his counsel “on

the same day that the order . . . is filed.” Id. 5.3(A). Additionally, the district

court judge is required to “monitor and ensure timely notice is provided to the

                                          -2-
parties by the clerk of the District Court.” Id. 5.4(B). In this case, however,

either the court clerk failed to comply with his duty to mail a copy of the order to

Petitioner, or the order was lost in the mail system before it reached Petitioner.1

Whatever the cause, Petitioner did not receive timely notice of the district court’s

order denying post-conviction relief. On July 3, 2012, still ignorant of the denial

of his application for post-conviction relief, he filed an application for a writ of

mandamus, asking the OCCA to require the district court to act on his application

for post-conviction relief. The district court then mailed Petitioner a copy of the

order denying post-conviction relief, which he received on July 9, 2012,

seventeen days after it was issued.

      The OCCA’s procedural rules provide that “[t]he party desiring to appeal

from the final order of the District Court . . . MUST file a Notice of Post-

Conviction Appeal with the Clerk of the District Court within ten (10) days from

the date the order is filed in the District Court.” Id. 5.2(C)(1). The appealing

party must then file a petition in error and supporting brief with the OCCA, and

      1
        The state district court later found that, although the court clerk’s notation
stated a certified copy of the order was mailed on June 22, 2012, “[n]o certificate
of mailing is attached to the Order or appears in this court’s file,” (R. at 162), and
thus the court records did not definitively show whether Petitioner was mailed a
copy of the order in June 2012. The state district court did not conduct further
fact-finding on this issue, but treated as true Petitioner’s allegation that, for
whatever reason, he did not receive timely notice of the order. We also note that
Petitioner has submitted documentary evidence that the prison mailroom
supervisor checked the prison mail logs for the pertinent time period and found
that Petitioner did not receive any mail from the state district court until July 9,
2012.

                                          -3-
the petition in error “shall state the date and in what District Court the Notice of

Post-Conviction Appeal was filed.” Id. 5.2(C)(2). For regular felony convictions

like the conviction at issue in this case, “the required documents must be filed

within thirty (30) days from the date the final order of the District Court is filed

with the Clerk of the District Court.” Id. The OCCA does not use a prison

mailbox rule, so a document will not be considered filed until it has actually been

received by the court. See Moore v. Gibson, 27 P.3d 483, 488 (Okla. Crim. App.

2001).

         Oklahoma’s rules further provide that “[f]ailure to file a petition in error,

with a brief, within the time provided, is jurisdictional and shall constitute a

waiver of right to appeal and a procedural bar for this Court to consider the

appeal.” Okla. Stat. tit. 22, ch. 18, app., R. 5.2(C)(5). A petitioner who is denied

an appeal through no fault of his own may seek to file an appeal out of time. Id.

2.1(E). The application for an appeal out of time must be filed in the trial court

and will ultimately be granted or denied by the OCCA. Id.

         In this case, Petitioner did not receive the district court’s order denying

post-conviction relief until seventeen days after it was filed—a full week after the

ten-day deadline for filing a notice of appeal under Rule 5.2(C)(1) had already

expired. Realizing he had missed this deadline, he promptly filed in the state

district court a “Motion for Leave to Proceed at Postconviction Appeal

Requesting for an Appeal Out-of-Time,” in which he requested that he “be


                                            -4-
allowed his statutory (10) day period in which to timely file notice of Post-

conviction appeal.” (R. at 131.)

      On October 26, 2012, the state district court granted Petitioner’s motion

and allowed him ten days to file a notice of appeal. Petitioner filed his notice of

post-conviction appeal on November 5, 2012, within the ten days granted by the

district court’s order. Shortly thereafter, on November 20, 2012, he filed a

petition in error and supporting brief with the clerk of the Oklahoma Court of

Criminal Appeals.

      Approximately one year later, however, the OCCA denied Petitioner’s

appeal as untimely. The OCCA gave no legal effect to the district court’s grant of

ten days for Petitioner to file a notice of appeal. To the contrary, the OCCA

recharacterized the district court’s order granting relief as an order “denying

[Petitioner] any recommendation for an out-of-time post-conviction appeal” (R. at

186), despite the fact that the district court found merit to Petitioner’s claims and

apparently believed it could simply grant the requested relief instead of making a

recommendation to the OCCA as to whether an out-of-time appeal should be

granted under Rule 2.1(E).

      The OCCA then reasoned that because only the filing of a petition in error

is described as jurisdictional in Rule 5.2(C)(5), only Rule 5.2(C)(2) is truly

mandatory, despite Rule 5.2(C)(1)’s statement that a notice of post-conviction

appeal “MUST” be filed within ten days from the date the order is filed. The


                                          -5-
OCCA concluded that Petitioner could have proceeded with a timely appeal by

simply filing a petition in error and supporting brief within the thirty-day period

provided for in Rule 5.2(C)(2), even though he was unable to file a timely notice

of appeal in compliance with Rule 5.2(C)(1) or demonstrate such compliance in

the petition of error as required by Rule 5.2(C)(2). According to the OCCA, a

notice of appeal is not a jurisdictionally mandatory prerequisite to an appeal, so a

petitioner can simply ignore the apparently mandatory language of Rule 5.2(C)(1)

and proceed to follow Rule 5.2(C)(2) without regard to the preceding rules or the

requirement that the petition in error must state the date and court in which the

notice of appeal was filed. Based on this conclusion, the OCCA held that

“Petitioner’s receipt of the final judgment after his filing deadline for the Notice

of Post-Conviction Appeal did not cause him to lose or forfeit any right of appeal

of that final judgment.” (R. at 185.) The OCCA accordingly rejected Petitioner’s

appeal as untimely, holding that he was not entitled to an appeal out of time under

Rule 2.1(E) because he was not deprived of his right to an appeal through no fault

of his own, since he could have simply ignored Rule 5.2(C)(1) rather than seeking

to comply with it.

      In January 2014—approximately two months after the OCCA denied his

appeal as untimely—Petitioner filed the instant petition for federal habeas relief.

However, the district court held that the federal habeas petition was untimely

because Petitioner’s state post-conviction appeal was not properly filed, and thus


                                          -6-
the time spent in his attempt to appeal the denial of post-conviction relief failed

to statutorily toll the limitations period. See Robinson v. Golder, 443 F.3d 718,

720 (10th Cir. 2006) (holding that a state post-conviction application is “properly

filed” for tolling purposes “if it satisfies the State’s requirements for filing such a

pleading”). The court further held that Petitioner was not entitled to equitable

tolling because he had not demonstrated extraordinary circumstances or events

outside of his control which prevented his compliance with the applicable state

procedural rules: “[T]he fact that petitioner may have misunderstood or was

confused about the procedural requirements provides no basis for equitable

tolling,” since “‘ignorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse prompt filing.’” (R. at 254 (quoting Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000)).) The district court thus dismissed

Petitioner’s habeas petition as time-barred. A judge of this court then granted

Petitioner a certificate of appealability to appeal the district court’s decision.

      On appeal, we first hold that the district court did not err in concluding that

Petitioner was not entitled to statutory tolling of the limitations period. “[W]e

look to state law to determine whether an application is ‘properly filed,’” Gibson

v. Klinger, 232 F.3d 799, 806 (10th Cir. 2000) (quoting 28 U.S.C. § 2244(d)(2)),

and “[a] state court’s interpretation of its own law is binding on a federal court

conducting habeas review,” House v. Hatch, 527 F.3d 1010, 1028 (10th Cir.

2008). Thus, based on the OCCA’s conclusion that Petitioner’s state post-


                                           -7-
conviction appeal was untimely as a matter of state law, the district court

correctly held that this appeal did not statutorily toll the federal limitations

period, which expired while Petitioner’s post-conviction appeal was still

languishing in the state court.

       We reach a different conclusion, however, as to Petitioner’s request for

equitable tolling. The statutory limitations period may be equitably tolled if the

petitioner “diligently pursues his claims and demonstrates that the failure to

timely file was caused by extraordinary circumstances beyond his control.”

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000). Our decision in Burger

v. Scott, 317 F.3d 1133 (10th Cir. 2003), helps to demonstrate the types of

circumstances in which equitable tolling may be warranted. In Burger, we

considered whether a petitioner was entitled to tolling of the four-month period of

time that ensued between his delivery of his state application for post-conviction

relief to prison officials and the filing of his application in the state district court.

As in this case, the petitioner was not entitled to statutory tolling because, as a

matter of state law, his application was not considered “properly filed” until it

had been filed in the state district court. Nevertheless, we concluded that the

circumstances warranted equitable tolling. We explained:

       Although not in the context of AEDPA’s limitations provision, the
       Supreme Court has applied the doctrine of equitable tolling to extend
       a federal limitations period where a claimant has actively pursued his
       judicial remedies by filing a defective state pleading during that
       period. In Burnett v. N.Y. Cent. R.R., 380 U.S. 424 (1965), the Court


                                            -8-
      noted the following as considerations favoring equitable tolling in
      that case: “Petitioner here did not sleep on his rights but brought an
      action within the statutory period in the state court of competent
      jurisdiction. . . . Petitioner, then, failed to file . . . in the federal
      courts, not because he was disinterested, but solely because he felt
      that his state action was sufficient.” Id. at 429. The Supreme Court
      has also indicated that equitable tolling may be applied where a court
      has led a particular plaintiff to believe that he or she had done all
      that is required under the circumstances. See Baldwin County
      Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984).

Burger, 317 F.3d at 1142 (alterations in original). We then concluded that

“similar considerations” warranted equitable tolling in the case before us. Id. “A

careful review of th[e] evidence demonstrates that Burger did not sleep on his

federal rights, but rather believed that his state petition was sufficient to begin the

State’s process of reviewing his claim, thus tolling the federal statute.” Id. at

1143. Because the petitioner “attempted to file . . . what he believed to be a

sufficient state habeas petition” and diligently pursued his claims, we held that he

was entitled to equitable tolling of the four-month period of time which elapsed

from the time he delivered his petition to state prison officials until his petition

was stamped “filed” by the state court. Id. at 1142-43.

      Although the facts of this case are different, the reasoning is analogous and

leads us to reach the same result. As in Burger, Petitioner did not sleep on his

federal rights, but rather diligently pursued his claims by filing the documents

which he believed would be sufficient to ensure state court review of his habeas

claims. Respondent contends that, “unlike the circumstances of Burger, there was



                                          -9-
nothing to reasonably suggest in this case that Petitioner’s unnecessary motion

for an appeal out of time filed in the State district court was ‘sufficient to begin

the State’s process of reviewing his claim, thus tolling the federal statute.’”

(Appellee’s Br. at 14 (quoting Burger, 317 F.3d at 1143).) We find this argument

difficult to swallow, since few things could more reasonably suggest that a state

court filing will be sufficient to permit state court review than the state court’s

express and unequivocal grant of the requested procedural relief to permit review.

While the state district court’s grant of an extension of time in this case was

ultimately eviscerated by the OCCA’s decision, nothing in the state district

court’s ruling even hinted such a result might be possible. As we stated in

Burger, “[t]he Supreme Court has also indicated that equitable tolling may be

applied where a court has led a particular plaintiff to believe that he or she had

done all that is required under the circumstances,” 317 F.3d at 1142, and the state

district court’s unequivocal grant of the requested extension of time in this case

certainly would have led a reasonable petitioner to believe he had done all that

was required under the circumstances. Until the OCCA dismissed the appeal as

untimely in November 2013, Petitioner had no reason to know his notice of

appeal—filed in accordance with the state district court’s unequivocal grant of

procedural relief—was not sufficient to permit state appellate review of his

habeas claims.

      Respondent argues that “it was clearly not within the power of the district


                                          -10-
court to, on its own, grant [an appeal out of time] or restart the clock for

Petitioner’s appeal,” so Petitioner could not reasonably rely on the district court’s

grant of an extension of time for him to comply with all of the requirements for

perfecting his post-conviction appeal. (Respondent’s Br. at 15.) However, we are

not at all persuaded that an incarcerated pro se litigant can be held to a higher

standard of legal knowledge about a court than the court itself possesses. The

state district court apparently believed it could grant the requested relief, and

Petitioner could reasonably rely on the state district court’s representations about

its own powers and authority.

      Respondent also argues Petitioner should have known his actions were

insufficient to permit state court review, despite the state district court’s grant of

relief, because it should have been patently obvious that he was required to

simply ignore Rule 5.2(C)(1)’s apparently mandatory requirements and jump

straight ahead to file a petition in error under Rule 5.2(C)(2) without first filing a

notice of appeal. Even if we were to accept Respondent’s suggestion that a pro se

petitioner can be held to a higher standard of legal knowledge about state law

than the state district court itself, we would find this argument to be extremely

unpersuasive. None of the authorities cited by Respondent support this

argument—they simply note in general that the timely filing of an appeal is

jurisdictional, without explaining what an appellant should do when he receives

notice of an adverse decision following the expiration of his deadline to file a


                                          -11-
notice of appeal but shortly before the expiration of his deadline to file a petition

in error. Until the OCCA denied Petitioner’s appeal as untimely, it was far from

obvious that a petitioner who received notice of an adverse judgment after the

expiration of his deadline to file a notice of appeal under Rule 5.2(C)(1) was

required to simply ignore Rule 5.2(C)(1)’s requirements and proceed under Rule

5.2(C)(2) to prepare and file a petition in error and supporting brief within the

few days left for him to comply with this rule’s thirty-day filing deadline, rather

than seeking an extension of time to comply with all of the rules or requesting

permission to file an appeal out of time under Rule 2.1(E). 2

      According to Respondent, the reason for appellants to file a notice of

appeal under Rule 5.2(C)(1) is simply to trigger the district court’s duty to

prepare an appellate record for the OCCA to review, so it should have been

obvious to Petitioner that there was no need for him to file a notice of appeal in

order to proceed with his appeal. However, Petitioner points out that his appeal

would almost certainly have been rejected on procedural grounds if he had

attempted to proceed without any record on appeal, and Respondent’s brief fails

      2
        Respondent also suggests several times that Petitioner could have resolved
his procedural problems by seeking permission to file an appeal out of time
instead of seeking an extension of time to file his notice of appeal. However,
Petitioner did in fact request an appeal out of time as an alternative to an
extension of time. Moreover, the OCCA squarely held that Petitioner was not
entitled to an appeal out of time because he received notice of the district court’s
decision before the expiration of the thirty-day deadline to file a petition in error.
Thus, this argument ignores both the historical and the legal reality of the
situation.

                                         -12-
to provide any real reassurances on this point. Indeed, we express some doubt as

to whether, in practice, an appellant who proceeded in the manner suggested by

the OCCA in this case would actually have had his appeal decided on the merits,

rather than having it dismissed for his failure to comply with Rule 5.2(C)(1), his

failure to state the date and court in which the notice of appeal was filed as

required by Rule 5.2(C)(2), and/or his failure to ensure that an appellate record

was prepared.

      Faced with an already expired deadline for filing his notice of appeal,

Petitioner reasonably requested an extension of time and/or permission to file an

appeal out of time in order to comply with Oklahoma’s apparently mandatory

requirements for perfecting an appeal. When the state district court then granted

his request for an extension of time, Petitioner reasonably “believed that his

[filings were] sufficient to begin the State’s process of reviewing his claim.”

Burger, 317 F.3d at 1143. Contrary to the federal district court’s

characterization, this is not a case where a petitioner’s filings were untimely due

to his ignorance of the law; rather, it is a case in which a petitioner made

reasonable, diligent efforts to comply with procedural rules which provided no

clear guidance for the unusual circumstances in which, through no fault of his

own, he was situated, and where the state district court itself caused him to

believe that his efforts had been sufficient to ensure state review of his habeas

claims. These circumstances fall squarely within Burger’s explanation of the


                                         -13-
types of extraordinary circumstances that warrant equitable tolling.

      These circumstances also cause us to reject Respondent’s argument that

Petitioner should have known his appeal was likely to be dismissed as untimely

and thus filed a protective petition in the federal district court. When the state

district court granted the requested procedural relief, Petitioner still had months

left to file a timely federal habeas petition, and the state court’s unequivocal grant

of relief gave him no reason to believe a protective petition was necessary.

Until the OCCA ignored the state district court’s grant of relief and dismissed

Petitioner’s appeal as untimely, Petitioner had no reason to believe that his

attempts to pursue state post-conviction relief were procedurally defective, and he

thus had no reason to file a protective federal petition.

      We further note that equitable tolling may be especially appropriate where

the untimeliness of a state petition arises directly from “unique procedural

impediments” caused by a state’s ways of handling pro se prisoner’s filings, such

as Oklahoma’s refusal to apply a mailbox rule to habeas petitions. Burger, 317
F.3d at 1143. In this case, the untimeliness of Petitioner’s state post-conviction

appeal was caused by the unique procedural impediments stemming from

Oklahoma’s decision to allow only short filing deadlines for appealing the denial

of post-conviction relief and to start the clock running on these deadlines at the

time of issuance instead of the time when an incarcerated petitioner actually

receives the court’s order through the prison mail system. This factor further


                                         -14-
weighs in favor of equitable tolling in this case.

      Finally, we are unpersuaded by Respondent’s argument that Petitioner did

not diligently pursue his federal habeas claims because it took him approximately

two months to prepare and file his federal habeas petition following the OCCA’s

dismissal of his appeal as untimely. Particularly under the unusual circumstances

of this case, we are not persuaded that a two-month preparation period for an

incarcerated pro se litigant to draft a federal habeas complaint demonstrates a

damning lack of diligence.

      We do not here decide whether the OCCA’s rules, as interpreted by the

OCCA and by Respondent in this case, would satisfy federal due process

concerns. However, we hold that it would be inequitable to reject Petitioner’s

federal habeas petition as untimely under the circumstances of this case: (1)

where he was denied the ability to file a timely notice of appeal in the state post-

conviction proceedings either by a failure in the mail system or by the state

district court’s failure to comply with its mandatory duty to promptly mail him a

copy of the order denying relief, (2) the district court attempted to rectify this

apparent mistake by granting him an extension of time in which to file his appeal,

and (3) the OCCA concluded—after sitting on the case for a year—that the

district court’s decision had no legal effect and that Petitioner must be denied all

relief because he should have known to simply ignore the apparently mandatory

requirement to file a notice of appeal before filing his appellate documents.


                                          -15-
      In sum, Petitioner made reasonable, diligent efforts to comply with state

law under the unique circumstances he faced, and the state district court “led

[him] to believe that he . . . had done all that [wa]s required under the

circumstances” by granting his request for an extension of time to file his appeal,

Burger, 317 F.3d at 1142. The record clearly shows that Petitioner did not sleep

on his federal rights, but rather diligently pursued his habeas claims through a

state process that he reasonably believed to be sufficient. See id. Thus, as in

Burger, we conclude that the district court abused its discretion in denying

Petitioner’s request for equitable tolling of the statute of limitations in this case.

      We accordingly REVERSE the district court’s dismissal of Petitioner’s

habeas petition as time-barred and REMAND for further proceedings in

accordance with this opinion.




                                          -16-